[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                     DECEMBER 15, 2011
                                            No. 10-14375
                                      ________________________           JOHN LEY
                                                                          CLERK

                                D.C. Docket No. 0:08-cv-61277-WPD



TRIDENT INTERNATIONAL LIMITED,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                                  versus

IMPERIAL MAJESTY CRUISE LINE, LLC,
in personam,
M/V REGAL EMPRESS,
in rem,
CELEBRATION WORLD CRUISES, INC.,

lllllllllllllllllllllllllllllllllllllll                          lDefendants - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 15, 2011)
Before WILSON and COX, Circuit Judges, and RESTANI,* Judge.

PER CURIAM:

       Trident International Limited (“Trident”) appeals the district court’s finding

that Imperial Majesty Cruise Line, LLC (“Imperial”) did not breach its contract

with Trident when it obtained misdirected arrow insurance for Trident. Because

the Food and Beverage Service Operating Agreement (“F&B Contract”) required

Imperial to obtain more than misdirected arrow insurance, we find that Imperial

breached the F&B Contract, and we reverse and remand for determination of

damages.

       Trident entered into the F&B Contract with Imperial whereby Trident

agreed to provide concessionaire services aboard Imperial’s chartered ship and

Imperial promised to procure protection and indemnity insurance for Trident.

Section 10 of the F&B Contract states:

       Imperial as operator of the vessel shall secure from its insurance
       carrier Risk Insurance insuring Trident against all liability to its own
       employees or liability to third persons and all other risks normally
       covered under the terms and conditions of a standard Protection and
       Indemnity policy where said risks are applicable to Trident, and to
       furnish to Trident a certificate evidencing said Protection and
       Indemnity Insurance to be in full force and effect and making Trident
       as a co-insured under the coverage.


       *
        Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by
designation.

                                                2
Imperial engaged the American Steamship Owners Mutual Protection and

Indemnity Association, Inc. (“American Club”) to provide the insurance required

under the F&B Contract. Imperial’s Certificates of Entry—documents showing

coverage exclusions—reflect that as an additional assured under the policy,

Trident was only covered by misdirected arrow insurance. Specifically, the

Certificate of Entry states that the American Club only covers Trident “insofar as

they may be found liable to pay in the first instance for loss or damage which is

properly the responsibility of [Imperial].”

      We review unambiguous contract language de novo. Soncoast Cmty.

Church of Boca Raton, Inc. v. Travis Boating Ctr. of Fla., Inc., 981 So. 2d 654,

655 (Fla. Dist. Ct. App. 2008). The plain language of the F&B Contract requires

Imperial to obtain insurance for Trident to “insur[e] Trident against all liability to

its own employees or liability to third persons and all other risks normally covered

under the terms and conditions of a standard Protection and Indemnity policy

where said risks are applicable to Trident . . . .” (emphasis added). Misdirected

arrow insurance does not cover Trident’s liability to third persons or other risks

applicable to Trident because misdirected arrow insurance only covers such risks




                                           3
properly applicable to Imperial.1

       Because Imperial breached the F&B Contract by providing Trident only

misdirected arrow insurance coverage, we reverse the district court and remand for

a determination of damages resulting from the breach.

       REVERSED AND REMANDED.




       1
         Trident alternatively argues that they are entitled to return of premiums paid because the
insurance provided was of no benefit. Although the insurance Trident received did not meet the
requirements of the F&B Contract, Trident likely received some benefit from it. We leave this
issue for the district court to resolve on remand.

                                                 4